Citation Nr: 1043793	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1318.

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1946 to December 
1946 and from July 1952 to June 1954.  He died in September 2005; 
the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision (RD) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont. 


REMAND

The Board is of the opinion that additional development is 
required before the appellant's appeal is decided.

According to the certificate of death, the Veteran died in 
September 2005.  The immediate cause of the Veteran's death was 
listed as probable pulmonary embolism and end stage 
bronchiectasis.  No other conditions are listed as having caused 
or contributed to the Veteran's death.  

During the Veteran's lifetime, service connection was established 
for shrapnel wound, right hip with total hip replacement and 
sciatica and low back pain, status post right hip shrapnel wound.  
The Veteran was also granted entitlement to a total rating based 
on individual unemployability, effective February 2003.

The appellant asserts that the Veteran's service-connected hip 
disability caused immobility, pain, fatigue, depression, and a 
compromised immune system, thereafter predisposing him to 
pneumonia, and finally causing his death. 


The Board notes that the claims file does not contain records 
pertaining to the Veteran's terminal hospitalization.  In fact, 
the most recent medical evidence of record is a pension medical 
examination report in October 2003.  Medical records 
contemporaneous to the Veteran's death are critical to 
establishing the appellant's claim.  Therefore, further 
development to obtain treatment records is in order. 

In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that when VA receives a detailed claim for DIC under 
38 U.S.C. § 1310, it must provide a detailed notice to the 
claimant.  Specifically, the Court held that, under section 38 
U.S.C. § 5103(a), the notice must include the following elements: 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board finds that the appellant has not been 
provided notice in compliance with Hupp.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should send the 
appellant all required notice with respect to 
the issue of entitlement to dependency and 
indemnity compensation, to specifically 
include Hupp compliant notice.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
the Veteran's terminal hospital records and 
any other pertinent medical records.

3.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted, to include obtaining an 
appropriate medical opinion with supporting 
rationale if required to comply with VA's 
duty to assist the appellant in the 
development of the facts pertinent to her 
cause of death claim.

4.  Then, the RO or the AMC should adjudicate 
the issues on appeal in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the appellant and her 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



